Case 1:20-cr-00089-JB-B Document 135 Filed 01/19/21 Page 1 of 1          PageID #: 396




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

   UNITED STATES OF AMERICA                *

         vs.                               * CRIMINAL NO. 20-00089-JB

   MARK WAYNE COOPER,                      *

         Defendant.                        *

                      ORDER ON PRETRIAL CONFERENCE


         For the reasons set out more fully on the record at the pretrial conference

   on January 12, 2021, the February trial and the pretrial of Defendant Cooper’s

   case are continued generally and will be reset once matters related to

   competency have been concluded. (Docs. 123, 25).

         ORDERED this 15th day of January, 2021.

                                    s/P. BRADLEY MURRAY
                                    UNITED STATES MAGISTRATE JUDGE
